Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action of the instant application 17/020,791, that is a reissue of US Application No. 15/266,943 (hereinafter the ‘943 Application), filed August 10, 2016, which has been granted as US Patent Number 10,403,224 (hereinafter the ‘224 Patent) granted September 3, 2019.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The broadening reissue application 17/020,791 is timely filed (9/14/2020) based on filing within two years of the issue date of US 10,403,224 (9/3/2019).

Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,403,224 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Oath / Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  It is not sufficient for an oath or declaration to merely state “too narrow” and "broaden", but rather the oath or declaration must identify a specific error to be relied upon.  

As per MPEP 1414 II B:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly 


As per MPEP 1414 II C:
It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 

Accordingly, Claims 1-34 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  


Prosecution History
During initial examination, the claims had been rejected under 35 USC § 102 (a) as being anticipated by Taguchi (U.S. Publication No. 2005/0195671).  By way of the 3/28/2019 amendment, Patent Owner added the below limitations to the independent claims and received a notice of allowance on the amended claims on 5/16/2019.
Added limitations to Claims 1 and 10 (or the like):
‘wherein the plurality of adjusted display driving period	 comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period”

Added limitations via Claims 19 and 20 (or the like):
“A control method for charging time sharing in a display apparatus, comprising:
receiving image data including a plurality of pixel data signals corresponding to a plurality of display driving periods, each display driving period associated with pixel data signals of a respective row of the display apparatus; 
calculating a plurality of gray variations corresponding to the plurality of display driving periods according to the plurality of pixel data signals;
adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations, comprising:
comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and
when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period; and 
generating a gate clock signal according to the plurality of adjusted display driving periods.”

Added limitations via Claims 21 and 22 (or the like):
“A control method for charging time sharing in a display apparatus, comprising:
receiving image data including a plurality of pixel data signals corresponding to a plurality of display driving periods, each display driving period associated with pixel data signals of a respective row of the display apparatus;
calculating a plurality of gray variations corresponding to the plurality of display driving periods according to the plurality of pixel data signals;
adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods according to the plurality of gray variations; and
generating a gate clock signal according to the plurality of adjusted display driving periods to sequentially drive the rows of pixels of the display one row by one row, wherein in each of the adjusted display driving periods, a single row of pixels of the display panel are turned on.”

From the Notice of Allowance:
Claims 1 and 10-
Taguchi only teaches adjusting the precharge driving period, not display driving period as applicant claims. Therefore, Taguchi, the closest prior art, does not teach adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations: and generating a gate clock signal according to the plurality of adjusted display driving periods.
Moreover, Taguchi does not teach wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period.
…

Claims 19 and 20-
	“neither Taguchi nor the remaining prior art teaches comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period;
when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period.”

Claims 21 and 22-
	“Taguchi only teaches adjusting the precharge driving period, not display driving period as applicant claims. Therefore, Taguchi, the closest prior art, does not teach adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations; and
generating a gate clock signal according to the plurality of adjusted display driving periods to sequentially drive the rows of pixels of the display one row by one row, wherein in each of the adjusted display driving periods, a single row of pixels of the display panel are turned on.”

Recapture 
Claims 25-34 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for 
During the prosecution of the ‘224 Patent (Application No.15/233,943), the Patent owner argued that the added limitation differentiated the claims from the prior art:
‘wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period’ (lacking from claims 25 and 27)
‘comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period’ (lacking from claims 29 and 31)
‘sequentially drive the rows of pixels of the display one row by one row, wherein in each of the adjusted display driving periods, a single row of pixels of the display panel are turned on.’ (lacking from claims 33 and 34)

Additionally, the claims were said to be allowed for the following corresponding reasons cited above in the Prosecution History section.

In considering this recapture rejection, the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, I was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:
‘receiving image data including a plurality of pixel data signals, each display driving period associated with pixel data signals of a respective row of the display apparatus’
‘calculating a plurality of grey variations corresponding to…’
‘adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations’
Generating a gate clock signal according to…’
‘wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period’ (lacking from claims 25 and 27)
‘comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period’ (lacking from claims 29 and 31)
‘sequentially drive the rows of pixels of the display one row by one row, wherein in each of the adjusted display driving periods, a single row of pixels of the display panel are turned on.’ (lacking from claims 33 and 34)

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the below limitations were added to the independent claims on 3/28/2019 to distinguish the '943 Application over the prior art:
‘wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period’ (lacking from claims 25 and 27)
‘comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period’ (lacking from claims 29 and 31)
‘sequentially drive the rows of pixels of the display one row by one row, wherein in each of the adjusted display driving periods, a single row of pixels of the display panel are turned on.’ (lacking from claims 33 and 34)
Examiner notes that each of these statements build, via antecedent bases, upon elements previously claimed within the claims.  That being said simply adding the above concept to the added claims wouldn’t necessarily overcome the recapture rejection without previously claimed corresponding claim elements being operated upon.  For Example, ‘the adjusted display driving period(s)’ claimed in the newly presented claims are not the same as the calculated ones presented in the originally allowed claims as new claims don’t actually adjust existing display driving periods, rather only calling them ‘adjusted display driving periods’ or adjusting / generating ‘driving periods’.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid 

  Therefore, the Examiner issued the patent claims on the basis that the limitations corresponding to ‘adjusted display driving periods’ patentably distinguish the claimed invention from the prior art. The reissue claims do not recite these limitations. Accordingly, claims 25-34 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-22 and 29-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., Publication Number:  2011/0122106, hereinafter Li.




With regard to claim 19, which teaches a control method for charging time sharing in a display apparatus, comprising: receiving image data including a plurality of pixel data signals corresponding to a plurality of display driving periods, each display driving period associated with pixel data signals of a respective row of the display apparatus; calculating a plurality of gray variations corresponding to the plurality of display driving periods according to the plurality of pixel data signals; Li teaches, in paragraphs 24 and 25, optimizing the charging time of each row of pixels by looking a the grayscale difference between adjacent pixel signals, comparing via comparator 42, and calculating via calculator 46 an optimized output of a gate line to assure proper charging time available to achieve proper brightness for pixels. 
With regard to claim 19, which teaches adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations, comprising: comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; Li further teaches, in paragraphs 23, 25, and 26, the timing controller 340 working with calculator 46 to generated the signal driving the associated row of the display according to the corresponding optimized driving signal.
With regard to claim 19, which teaches when the first gray variation is greater 
With regard to claim 19, which teaches generating a gate clock signal according to the plurality of adjusted display driving periods; Li further teaches, in paragraphs 23 and 24, generating a gate timing control signals according to the optimized charging time of each row of pixels.

With regard to claim 20, which teaches control device for charging time sharing, comprising: a memory unit for receiving and storing image data, the image data including a plurality of pixel data signals corresponding to a plurality of display driving periods, each display driving period associated with pixel data signals of a respective row of a display apparatus; a calculation unit for calculating a plurality of gray variations corresponding to the plurality of display driving periods according to the plurality of pixel data signals; Li teaches, in paragraphs 24 and 25, optimizing the charging time of each row of pixels by looking at the grayscale difference between adjacent pixel signals, comparing via comparator 42, and calculating via calculator 46 an optimized output of a gate line to assure proper charging time available to achieve proper brightness for pixels. 
gate clock signal according to the plurality of adjusted display driving periods; wherein the adjustment unit compares a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; Li further teaches, in paragraphs 23, 25, and 26, the timing controller 340 working with calculator 46 to generated the signal driving the associated row of the display according to the corresponding optimized driving signal.
With regard to claim 20, which teaches when the first gray variation is greater than the second gray variation, the adjustment unit increases the first display driving period to generate an adjusted first display driving period and the adjustment unit decreases the second display driving period to generate an adjusted second display driving period; Li teaches, in paragraph 25 and in claims 8-10, both increasing a display driving period when the gray variation is greater than its adjacent row of pixels and decreasing a display driving period when the gray variation is less than its adjacent row of pixels.


With regard to claim 21, which teaches a control method for charging time sharing in a display apparatus, comprising: receiving image data including a plurality of 

With regard to claim 21, which teaches adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods according to the plurality of gray variations; Li further teaches, in paragraphs 23, 25, and 26, the timing controller 340 working with calculator 46 to generated the signal driving the associated row of the display according to the corresponding optimized driving signal.
With regard to claim 21, which teaches generating a gate clock signal according to the plurality of adjusted display driving periods to sequentially drive the rows of pixels of the display one row by one row; Li further teaches, in paragraphs 23 and 24, generating a gate timing control signals according to the optimized charging time of each row of pixels.
With regard to claim 21, which teaches wherein in each of the adjusted display driving periods, a single row of pixels of the display panel are turned on; Li teaches, in paragraph 23, that each of the display driving periods turns on a single row of pixels.



With regard to claim 22, which teaches an adjustment unit for adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods according to the plurality of gray variations; Li further teaches, in paragraphs 23, 25, and 26, the timing controller 340 working with calculator 46 to generated the signal driving the associated row of the display according to the corresponding optimized driving signal.
With regard to claim 22, which teaches a control signal generation unit for generating a gate clock signal according to the plurality of adjusted display driving periods to sequentially drive the rows of pixels of the display one row by one row; Li further teaches, in paragraphs 23 and 24, generating a gate timing control signals according to the optimized charging time of each row of pixels.



With regard to claim 29, which teaches a control method for a display apparatus, comprising: generating a plurality of display driving periods for driving a respective row of the display apparatus, wherein the display driving periods depend upon a plurality of gray variations corresponding to the plurality of display driving periods, respectively; and wherein the plurality of gray variations comprise a first gray variation corresponding to a first display driving period of the plurality of display driving periods and a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; Li teaches, in paragraphs 24 and 25, optimizing the charging time of each row of pixels by looking at the grayscale difference between adjacent pixel signals, comparing via comparator 42, and calculating via calculator 46 an optimized output of a gate line to assure proper charging time available to achieve proper brightness for pixels.  Li further teaches, in paragraph 26, driving the associated row of the display according to the corresponding optimized driving signal.
With regard to claim 29, which teaches when the first gray variation is greater than the second gray variation, the first display driving period is increased and the second display driving period is decreased; Li teaches, in paragraph 25 and in claims 8-10, both increasing a display driving period when the gray variation is greater than its 

With regard to claim 30, which teaches further comprising: generating a gate clock signal according to the plurality of display driving periods; Li further teaches, in paragraphs 23 and 24, generating a gate timing control signals according to the optimized charging time of each row of pixels.

With regard to claim 31, which teaches a display apparatus, comprising: an adjustment unit for generating a plurality of display driving periods for driving a respective row of the display apparatus, wherein the display driving periods depend upon a plurality of gray variations corresponding to the plurality of display driving periods, respectively; and wherein the plurality of gray variations comprise a first gray variation corresponding to a first display driving period of the plurality of display driving periods and a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; Li teaches, in paragraphs 24 and 25, optimizing the charging time of each row of pixels by looking at the grayscale difference between adjacent pixel signals, comparing via comparator 42, and calculating via calculator 46 an optimized output of a gate line to assure proper charging time available to achieve proper brightness for pixels.  Li further teaches, in paragraph 26, driving the associated row of the display according to the corresponding optimized driving signal.
With regard to claim 31, which teaches when the first gray variation is greater 

With regard to claim 32, which teaches wherein the control signal generation unit generates a gate clock signal to drive the respective row of the display apparatus according to the plurality of display driving periods; Li further teaches, in paragraphs 23 and 24, generating a gate timing control signals according to the optimized charging time of each row of pixels.

With regard to claim 33, which teaches a control method for a display apparatus, comprising: generating time lengths of a plurality of display driving periods to generate a plurality of adjusted display driving periods according to a plurality of gray variations corresponding to the plurality of display driving periods; Li teaches, in paragraphs 24 and 25, optimizing the charging time of each row of pixels by looking at the grayscale difference between adjacent pixel signals, comparing via comparator 42, and calculating via calculator 46 an optimized output of a gate line to assure proper charging time available to achieve proper brightness for pixels.
With regard to claim 33, which teaches sequentially driving a plurality of rows of pixels of the display apparatus one row by one row according to the plurality of adjusted display driving periods, Li teaches, in paragraph 26, driving the associated row of the 
With regard to claim 33, which teaches wherein in each of the display driving periods, a single row of pixels are turned on; Li teaches, in paragraph 23, that each of the display driving periods turns on a single row of pixels.


With regard to claim 34, which teaches a control device of a display apparatus, comprising: an adjustment unit for determining time lengths of a plurality of display driving periods to generate a plurality of adjusted display driving periods according to a plurality of gray variations corresponding to the plurality of display driving periods; Li teaches, in paragraphs 24 and 25, optimizing the charging time of each row of pixels by looking at the grayscale difference between adjacent pixel signals, comparing via comparator 42, and calculating via calculator 46 an optimized output of a gate line to assure proper charging time available to achieve proper brightness for pixels.
With regard to claim 34, which teaches a control signal generation unit for sequentially driving a plurality of rows of pixels of the display apparatus one row by one row according to the plurality of adjusted display driving periods, Li teaches, in paragraph 26, driving the associated row of the display according to the corresponding optimized driving signal.
With regard to claim 34, which teaches wherein in each of the display driving periods, a single row of pixels are turned on, Li teaches, in paragraph 23, that each of the display driving periods turns on a single row of pixels.




Prior Art
With respect to claims previously allowed claims 1-18, 23, and 24 (and similarly worded new claims 25-28), neither the prior art of record relied upon by the previous Examiner during original Examination [Taguchi (US 2005/0195671)], nor the Patent Document(s) provided by the Patent Owner during the present Reissue [Li et al. (Pub. No.:  2011/0122106)], specifically teach or suggest the limitations as recited below (this was previously noted by Examiner Rabindranath with respect to the original claims):

The prior art of record does not teach “adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations; and generating a gate clock signal according to the plurality of adjusted display driving periods,”… “ wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period.”
…

the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period.”

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892). Said cited prior art specifically teaching systems for adjusting display driving periods

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS G BONSHOCK/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
Conferees:
/JOSHUA D CAMPBELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/           Supervisory Patent Examiner, Art Unit 3992